Citation Nr: 0402082	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that the veteran has not been afforded a VA 
examination with regard to his right knee during the course 
of this appeal.  The Board further observes that the veteran 
was seen on at least one occasion with complaints of right 
knee pain while inservice.

The Board also notes that service connection is in effect for 
a left knee disorder, which has been assigned a 10 percent 
disability evaluation.  The veteran has indicated his belief 
that his right knee disorder is related to his currently 
service-connected left knee disorder.  The Board notes that 
service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current right knee disorder.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should offer the following 
opinions: Is it at least as likely as not 
that the veteran's current right knee 
disorder is related to his period of 
active service?  Is it at least as likely 
as not that the veteran's service-
connected left knee disorder caused or 
has aggravated any current right knee 
disorder?  In the event that the examiner 
finds that the left knee disorder did not 
cause but has aggravated the veteran's 
right knee disorder, then the examiner 
should address each of the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of the non-service connected 
right knee disorder (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected left knee disorder, 
based on medical considerations, and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
a right knee disorder are proximately due 
to the service-connected left knee 
disorder.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



